Exhibit 10.1

 

[g110611kki001.jpg]

 

Employment Contract

 

Between

Sauer-Danfoss GmbH & Co. OHG,

 

Krokamp 35, 24539 Neumünster, Germany

 

(hereinafter referred to as “Employer”)

 

 

And

Mr. Jesper V. Christensen,

 

Kolonnevej 14, DK-6400 Sønderborg, Denmark

 

(hereinafter referred to as “Mr. Christensen”)

 

Preliminary Remarks

 

Effective May 1, 2009, Mr. Christensen’s position will be of Executive Vice
President and Chief Financial Officer of Sauer-Danfoss Inc. The parties have
agreed that Mr. Christensen shall be based at and work out of the Neumünster
site of Sauer-Danfoss GmbH & Co. OHG, an affiliate of Sauer-Danfoss Inc., also
effective from May 1, 2009.

 

Therefore, the parties agree to the following:

 

1) Duties and Area of Work

 

a) Mr. Christensen shall commence his activities for the Employer on May 1,
2009. Mr. Christensen is Executive Vice President and Chief Financial Officer of
Sauer-Danfoss Inc.  As Executive Vice President and Chief Financial Officer,
Mr. Christensen shall be responsible for supervision of the finances of
Sauer-Danfoss Inc., including all accounting matters, and shall perform such
other duties and exercise such other powers as may be granted to him by the
Board of Directors of Sauer-Danfoss Inc. or by its Chief Executive Officer and
President.  Mr. Christensen may sign all bonds, deeds, mortgages, conveyances
and other instruments to the extent authorized by the Chief Executive Officer
and President of Sauer-Danfoss Inc., or its Board of Directors, except in cases
where the signing thereof shall be expressly delegated by the Sauer-Danfoss Inc.
Board of Directors or by the Sauer-Danfoss Inc. bylaws to some other officer or
agent of the corporation, or except as required by law to be otherwise signed. 
Mr. Christensen’s tasks, rights and duties arise from this employment contract,
the by-laws of Sauer-Danfoss Inc. and the instructions from the Chief Executive
Officer and President of Sauer-Danfoss Inc.  Mr. Christensen shall report to the
Chief Executive Officer and President of Sauer-Danfoss Inc.

 

b) The principal place of work of Mr. Christensen is the business of the
Employer in Neumünster, Germany. Mr. Christensen is willing to take business
trips inside and outside Germany. Business travel is a substantial part of the
job.  By mutual agreement, Mr. Christensen’s place of assignment may be
relocated to another of Sauer-Danfoss’ offices or plant sites, including those
outside of Germany.

 

c) Mr. Christensen may serve from time to time as a director and/or member of a
committee of the Employer and/or as a director and/or member of a committee
and/or officer of one or more subsidiary or related or affiliated companies or
joint ventures of Sauer-Danfoss Inc. Mr. Christensen agrees to fulfil his duties
as such director, member of a committee or officer without additional
compensation other than the compensation provided for in this agreement.

 

d) Mr. Christensen has the function of an executive employee for the Employer.

 

--------------------------------------------------------------------------------


 

2) The Term of Contract

 

The employment contract is to continue for an indefinite term. It can be
terminated pursuant to section 11 of this contract.

 

3) Working Hours

 

Mr. Christensen undertakes to devote his entire working capacity to the
interests of the Employer and, if necessary, to work beyond the regular working
hours of the company. This shall include working on Saturdays, Sundays and
public holidays and apply to when Mr. Christensen is travelling on business
trips as well.

 

4) Remuneration

 

a) Mr. Christensen shall receive an annual fixed salary of EUR 220,000.00 (two
hundred twenty thousand Euros) gross, payable in 12 equal instalments at the end
of each month. The salary shall be paid in accordance with applicable statutory
tax and social security and insurance provisions into an account stipulated by
Mr. Christensen. The annual salary shall be reviewed each year and adjusted as
necessary.

 

b) In addition to the fixed salary in accordance with the above section 4
(a) Mr. Christensen shall be eligible to earn an annual incentive under the
prevailing Sauer-Danfoss Inc. Omnibus Incentive Plan (“Incentive Plan”). The
payment of an annual incentive is subject to certain performance or profit
related goals being achieved. For the 2009 plan year, the annual incentive award
program has been suspended.  Mr. Christensen will participate in the annual
incentive program when it is re-established.  The payment of an annual incentive
is definitely subject to the employment relationship still existing at the end
of the fiscal year for which the annual incentive is to be paid. The Incentive
Plan can be amended or terminated in its entirety with effect for the future
provided there is an objective reason therefore. The following are considered to
be objective reasons for an amendment or termination: economic reasons on a
company or group level or a basic change to the remuneration system for
Sauer-Danfoss group executive officers.

 

c) Mr. Christensen is entitled to participate in the additional benefits
generally granted to all executive employees of the Sauer-Danfoss group, in
particular the long-term incentive plan for executive employees of the
Sauer-Danfoss group under the prevailing Sauer-Danfoss Inc. Omnibus Incentive
Plan, in accordance with the prevailing provisions and conditions of such
benefits. The Employer is entitled to adjust these benefits with effect in the
future or to revoke them completely also with effect in the future provided
there are objective reasons therefore. The following are considered to be
objective reasons for an amendment or termination: economic reasons on a company
or group level or a basic change to the remuneration system for Sauer-Danfoss
group executive officers.   Except as otherwise provided for in any award
agreement, Mr. Christensen shall only receive a payout of a Long-Term Incentive
Award if he is employed by the Employer or by any other company in the
Sauer-Danfoss group through the last day of the Performance Period with respect
to such Long-Term Incentive Award.  Long-Term Incentive Awards are made on a
fully discretionary basis by the Compensation Committee of the Board of
Directors of Sauer-Danfoss Inc.  The Long-Term Incentive program has been
suspended by Sauer-Danfoss Inc. for 2009 and no grant will be made in 2009.  The
granting of a Long-Term Incentive Award for any given period does not lead to a
vested right to further Long-Term Incentive awards in the future.

 

--------------------------------------------------------------------------------


 

d) The fixed salary specified under (a) shall cover all work performed by
Mr. Christensen including any work performed outside the regular company working
hours (overtime), time spent travelling and any work on Saturdays, Sundays and
public holidays.

 

e) Mr Christensen shall be entitled to participate in the existing pension plan
afforded to the executives employed by the Employer.

 

5) Company Car

 

The Employer shall provide Mr. Christensen with a company car in accordance with
the applicable company car regulations. The Employer shall bear the operating,
service and maintenance costs of the car. Mr. Christensen may also use the
company car for private purposes free of charge. Any tax incurred on the
non-cash benefit for private use shall be borne by Mr. Christensen. When the
employment relationship ends Mr. Christensen shall return the company car,
vehicle documents and accessories without undue delay to the Employer.
Mr. Christensen shall not have any right of retention with regard to the company
car.

 

6) Absence from Work / Sick Pay

 

a) Mr. Christensen shall inform the Employer of any inability to work or
extension of an inability to work and the expected length of absence,
irrespective of the reason and at the same time to inform the Employer verbally
of any urgent work that needs to be done.

 

b) In the event of illness, Mr. Christensen shall submit a medical certificate
stating that he is unable to work and stating the probable length of absence at
the latest by the third day of the illness. If the inability to work lasts
longer than that stated on the medical certificate Mr. Christensen shall inform
the Employer and provide a further medical certificate without undue delay. This
requirement to provide a medical certificate also applies when the continued
salary payments referred to below come to an end.

 

c) The statutory provisions of the Act on Continued Payment of Remuneration
(Entgeltfortzahlungsgesetz) apply to the continued payment of remuneration in
the event of inability to work as a result of illness. In so far as the
inability to work lasts for more than the statutory period for which
remuneration is continued, the Employer shall pay Mr. Christensen a
discretionary payment (net of tax and social security and insurance expenses)
constituting of the difference between the net salary in accordance with section
4 (a) of this contract received before the inability to work commenced and the
sickness benefit drawn by Mr. Christensen. This discretionary payment shall take
effect from the date of termination of the statutory period referred to above
for a period of no more than 24 weeks and not beyond the date of the end of the
employment relationship. If Mr. Christensen has private health insurance the
Employer shall pay the difference between the net salary in accordance with
section 4 (a) of this contract drawn before the inability to work commenced and
the sickness allowance provided by the insurance company, but no more than the
difference to the amount which Mr. Christensen would receive from the statutory
health insurance scheme as sickness benefit if he were insured with a statutory
health insurance scheme.

 

d) If Mr. Christensen has a statutory right to demand compensation from a third
party who caused his incapacity to work, this right shall pass to the Employer
to the extent that the Employer pays Mr. Christensen a salary and any employer
contributions due thereon to the statutory social insurance scheme.
Mr. Christensen shall provide the Employer without undue delay with whatever
information is necessary to assert such claims and shall cooperate in asserting
and enforcing them.

 

--------------------------------------------------------------------------------


 

7) Leave

 

a) Mr. Christensen shall have 6 weeks of leave per calendar year.

 

b) In the event that the employment relationship begins or ends during the
course of a calendar year, the Employee shall be entitled to leave for each full
month on a pro rata basis to the extent that this exceeds the statutory minimum.

 

c) The timing of the leave shall be determined taking into account the business
interests of the Employer in consultation with the Mr. Christensen’s direct
superior.

 

8) Confidentiality / Business Documents

 

a) Mr. Christensen shall observe confidentiality regarding all confidential
matters, operating and business secrets and procedures which become known to him
during his employment; this shall apply during the period of the employment
relationship and to a period of 18 months following the termination of this
employment contract. The remuneration agreed upon in this contract also covers
this confidentiality obligation including operating and business secrets of
companies affiliated with the Employer and customers of the Employer or of its
affiliates.

 

b) Mr. Christensen shall not disclose documentation, documents, files
(irrespective of the medium on which they are saved) or items of any type
whatsoever to third parties any more than is necessary to fulfil the duties set
out in the employment contract. Any business documents concerning the Employer
and its interests are the property of the Employer irrespective of the
addressee; this also applies to any other business items.

 

c) On request, but no later than the end of the employment relationship,
Mr. Christensen shall return all items, documentation, documents and files
(irrespective of the medium on which they are saved) and all copies thereof to
the Employer’s registered office. Mr. Christensen shall return any items,
documentation, documents and files (irrespective of the medium on which they are
saved) and any copies thereof which he has received from the Employer’s
customers to the respective customers immediately on request, but no later than
the end of the employment relationship. Mr. Christensen shall provide the
Employer with a list of all passwords, write-protect codes, access codes and
similar which he has used in connection with his employment relationship
immediately on request, but no later than the day on which the employment
relationship comes to an end. Mr. Christensen shall have no retention rights
irrespective of legal grounds.

 

d) On request, but no later than at the end of the employment relationship,
Mr. Christensen shall delete any data or information saved on private electronic
data carriers concerning matters of the Employer or any affiliated companies
once he has returned these to the Employer in accordance with 8 (c).

 

9) Work Results / Copyright

 

a) Protectable inventions, know-how, software programs, production and
organizational procedures and improvements thereto and any other results of work
together with any realization rights (hereinafter referred to as “Results of
Work”) arising from the Mr. Christensen’s work for the Employer are the property
of the Employer.

 

b) On conclusion of this contract Mr. Christensen shall transfer to the Employer
all use and realization rights in copyrights and related property rights which
inure to him in connection with

 

--------------------------------------------------------------------------------


 

this employment relationship exclusively and without restriction in content,
time or territory. Rights in “Results in Work” shall be covered by the
remuneration set out in section 4 (a); this shall also apply after this
employment relationship has ended. In addition the statutory provisions
regarding employee inventions and the implementation provisions and guidelines
associated therewith shall apply accordingly.

 

10) Secondary Activities

 

Any additional paid or unpaid work may only be assumed by Mr. Christensen after
obtaining prior written consent from the Employer. Prior written consent shall
not be required for charitable, religious and political activities which do not
impair Mr. Christensen’s activities under this contract. In addition to service
contemplated by section 1 (c) above, prior written consent will also not be
required for service on the Board of Directors of up to a maximum of two
companies outside of the Sauer-Danfoss Group so long as these companies do not
compete with Sauer-Danfoss and provided that such service does not impair
Mr. Christensen’s activities under this contract.

 

11) End of Contract / Termination

 

a) The employment relationship may be terminated by the Employer by observing a
notice period of eighteen (18) months to the end of the month or by
Mr. Christensen by observing a notice period of three (3) months to the end of
the month (ordinary termination).

 

b) The right to terminate the employment contract for good cause by either party
shall remain unaffected.

 

c) Termination must be in writing. Notice of termination which is not in writing
is legally invalid.

 

d) The employment relationship shall end automatically at the end of the month
in which the Employee reaches the regular retirement age provided for under the
state pension scheme; notice of termination is not necessary. If Mr. Christensen
becomes partly or fully unable to work the employment relationship shall end
without termination being necessary at the end of the month in which notice from
the competent pension insurance scheme on the granting of a pension on the
grounds of inability to work (Erwerbsminderung) takes effect.

 

e)  Notwithstanding any other provision of this agreement, Mr. Christensen’s
employment hereunder shall terminate without notice upon Mr. Christensen’s death
or if Mr. Christensen is declared bankrupt.  If Mr. Christensen dies during
employment, an allowance of 6 months salary, excluding any Annual Incentive and
Long-Term Incentive, is to be paid by the Employer to his wife.  In the event
that Mr. Christensen is not survived by his wife, the above stated allowance is
to be distributed among his children.

 

(6)  If the employment of Mr. Christensen is terminated by the Employer for any
reason other than breach by Mr. Christensen, the Employer shall reimburse
expenses incurred and paid by Mr. Christensen for executive level career
outplacement services by a mutually agreeable outplacement firm.

 

(7)  If either party is in material breach of its duties pursuant to this
agreement or any relevant conditions under which it is made, the non-breaching
party shall notify the breaching part in writing specifying the breach.  The
breaching party has 30 days to remedy such breach.  Should such breach not be
remedied within 30 days of receipt of the notice, the non-breaching party may
terminate this agreement with immediate effect at any time during the 90 day
period following the end of the

 

--------------------------------------------------------------------------------


 

remedy period.  If the non-breaching party does not terminate this agreement
within such 90 day period, the breach will be deemed to have been accepted and
the contract will revert to its original termination provisions.  If such breach
termination is a result of breach by Mr. Christensen, he is entitled to
remuneration only until the time of termination.  If such breach termination is
a result of breach by the Employer, Mr. Christensen shall be entitled to receive
remuneration as if he were receiving notice as per section 11(a) above.  Such
notice period will begin on the day the Employer receives written notice of
termination as a result of breach provided by Mr. Christensen.  The breaching
party shall be liable in damages for any loss the other party may have suffered
as a result of the breach.

 

12) Release from Duty to Work

 

a) If there are objective reasons, including objective reasons based on
operational grounds, the Employer is entitled to release Mr. Christensen from
his contractual duty to work when the employment relationship is terminated, in
particular after notice has been issued, irrespective of who issues such notice.
In such a situation Mr. Christensen shall receive full pay as per sections 4, 5
and 16 plus any additional benefits as specified in this contract.

 

b) The Employee may only carry out gainful secondary employment during the
period in which he is released from his work duties subject to prior notice to
and consent from the Employer.  The competition prohibition for the term of the
contract continues to apply.

 

13) Prohibition on Competition during the Term of the Contract

 

Mr. Christensen may not engage in any activity which competes with that of the
Employer or companies related or affiliated with the Employer during the term of
this employment contract. In particular Mr. Christensen shall not engage in any
employed or freelance activity or in any other capacity for a company which
competes directly or indirectly with the Employer or companies related or
affiliated with the Employer. Likewise, Mr. Christensen is prohibited from
establishing, acquiring or participating directly or indirectly in a competing
company of this type during the term of the contract. The acquisition of shares
in listed companies is not regarded as participation within the aforementioned
meaning provided no more than 2 % of the shares are held.

 

14) Post-contractual Prohibition on Competition

 

For a period of 18 months after termination of the employment contract
Mr. Christensen may not become active, either on his own account or as an
employee or in any other manner, for a company which competes, directly or
indirectly, with the Employer or a company related or affiliated with it. In the
same way Mr. Christensen may not during this prohibition either establish,
acquire or participate directly or indirectly in such company. The acquisition
of shares in listed companies is not regarded as participation within the
aforementioned meaning provided no more than 2 % of the shares are held.

 

This prohibition on competition clause shall not apply if Mr. Christensen is
dismissed by the Employer without reasonable cause or if Mr. Christensen resigns
from his office as a consequence of breach of this agreement by Sauer-Danfoss
Inc. or the employer.

 

15) Prohibition on Solicitation

 

During the employment relationship resulting from this contract and for a period
of 18 months after termination of the employment relationship Mr. Christensen
may not actively solicit directly or indirectly, in favour of a third party, an
employee of the Employer or of a company associated with

 

--------------------------------------------------------------------------------


 

the Employer or cause such employee to terminate his/her contractual
relationship with the Employer or with a company associated with the Employer.

 

16) Outlays and Expenses

 

a) Travel costs and expenses will be reimbursed against receipts in accordance
with the Employer’s guidelines provided that they were necessary in the interest
of the Employer.  If Mr. Christensen’s spouse also participates in the
travelling at the request of the Sauer-Danfoss Inc. Board of Directors, such
expenses shall also be reimbursed.

 

b) Should Mr. Christensen wish to undertake a private course in the German
language the expense for this will be covered by the Employer.

 

c) The Employer will pay for tax advice and assistance from recognized tax
advice companies for Mr. Christensen both in Germany and in Denmark.

 

17) Consent to Data Collection and Data Processing

 

Mr. Christensen agrees to his personal data being collected and processed to the
extent that this is required in connection with the employment relationship
(e.g. salary determination, salary statement, leave entitlement, personnel
planning and development). This consent also applies to this data being passed
on to third parties for the purposes of further data processing within the
employment relationship on the Employer’s instructions.

 

18) Recognition of Years of Service

 

If the duration of service is of importance for the accumulation of expectancies
and rights Mr Christensen’s activities for Danfoss A/S from August 1, 1993 to
April 30, 2009 shall be taken into account.

 

19) Choice of Law, Place of Jurisdiction

 

a) The employment contract is subject to German law.

 

b) Neumünster employment court is competent for all legal disputes arising from
the employment relationship, its termination and settlement.

 

20) Authoritative Language

 

The agreement has been prepared in English and is the authoritative language of
the contract.

 

21) Final Provisions, Written Form Requirement, Severability Clause

 

a) The employment relationship shall be subject to the current version of the
Employer’s rules and guidelines as well as this employment contract, in
particular the prevailing “Code of Conduct”.

 

b) Amendments and additions to or termination of this contract shall be in
writing if they are to be considered valid. This shall also apply to any
departure from or waiver of the written form requirement itself. There are no
collateral oral agreements.

 

--------------------------------------------------------------------------------


 

c) If any provision of this contract should be or become invalid in whole or in
part, or should it transpire that there has been a lacuna, this shall have no
effect on the validity of the remaining provisions. The invalid provision or
lacuna shall be remedied by a suitable provision which — as far as legally
possible — most closely reflect the meaning and purpose of the contract which
the parties wanted or would have wanted had they considered this point.

 

d) This contract shall be executed in two originals. By placing their signature
below, both parties confirm that they have received an original copy of this
contract.

 

 

 

 

SAUER-DANFOSS GMBH & CO. OHG

 

 

 

/s/ Jesper V. Christensen

 

/s/ Achim Heinzer

Jesper V. Christensen

 

By

 

 

 

April 6, 2009

 

HR Director

Date

 

Title

 

 

 

 

 

April 6, 2009

 

 

Date

 

--------------------------------------------------------------------------------